UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Eric W. Falkeis Professionally Managed Portfolios 777 East Wisconsin Ave. Floor 4 Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-5301 Registrant's telephone number, including area code Date of fiscal year end: March 31 Date of reporting period:March 31, 2011 Item 1. Report to Stockholders. ANNUAL REPORT THE OSTERWEIS FUND THE OSTERWEIS STRATEGIC INCOME FUND THE OSTERWEIS STRATEGIC INVESTMENT FUND For the Year Ended March 31, 2011 The Osterweis Funds Table of Contents Commentaries, Portfolio Allocations and Schedules of Investments The Osterweis Fund Shareholder Letter 2 Manager’s Discussion of Fund Performance 5 Sector Allocation Chart 7 Historical Performance 8 Schedule of Investments 9 The Osterweis Strategic Income Fund Shareholder Letter 11 Manager’s Discussion of Fund Performance 13 Sector Allocation Chart 14 Historical Performance 15 Schedule of Investments 16 The Osterweis Strategic Investment Fund Shareholder Letter 22 Manager’s Discussion of Fund Performance 25 Sector Allocation Chart 27 Historical Performance 28 Schedule of Investments 29 Financial Statements Statements of Assets and Liabilities 33 Statements of Operations 34 Statements of Changes in Net Assets The Osterweis Fund 35 The Osterweis Strategic Income Fund 36 The Osterweis Strategic Investment Fund 37 Financial Highlights The Osterweis Fund 38 The Osterweis Strategic Income Fund 39 The Osterweis Strategic Investment Fund 40 Notes to the Financial Statements 41 Report of Independent Registered Public Accounting Firm 51 Expense Example 52 Trustees and Executive Officers 55 Additional Information 58 Privacy Notice 60 1 The Osterweis Fund ANNUAL REPORT For the year ended March 31, 2011 April 19, 2011 Dear Shareholder, During the first quarter of 2011, The Osterweis Fund (the “Fund”) generated a total return of 5.09% versus a total return of 5.92% for the S&P 500 Index.The Fund’s annualized total returns over the one year, five year, ten year and fifteen year periods ending March 31, 2011 were 13.76%, 4.16%, 6.15% and 11.74% compared to total returns of 15.65%, 2.62%, 3.29% and 6.80% for the S&P 500 Index, in the same periods respectively. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original investment.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling (866) 236-0050.An investment should not be made solely on returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.The Fund’s total expense ratio was 1.11% as of March 31, 2010. The Fund modestly trailed the broader market in the first quarter.At quarter end, the Fund was approximately 90% invested in equities, which is within the range of what we consider to be fully invested.We like to hold 5% to 10% in cash and short-term bonds to allow us to buy opportunistically in the event that a market correction provides compelling new entry points into either new or existing names in the Fund.A little cash can also help dampen the impact of such a correction.However, not being 100% invested can lead to modest underperformance in a rising market, which was the case in both the quarter and trailing 12 months.The Fund’s equity holdings actually delivered an average total return that slightly exceeded that of the market.However, the roughly 10% of the Fund’s assets that were in cash and short-term bonds earned next to nothing in the first quarter. The Health Care, Energy and Utilities sectors were the strongest contributors to performance, while the Financial, Consumer Discretionary and Industrial sectors were the greatest detractors from performance in the quarter. 2 The sectors of greatest concentration were Health Care, Information Technology and Energy, while the sectors of least concentration were Consumer Discretionary and Materials.These sector weightings reflect our macro view (as discussed in greater detail in our quarterly Investment Outlook), as well as the bottom-up rotation observable in our stock picking away from what we perceive to be areas of rising risk and valuation and into out-of-favor, undervalued areas of the market.For example, our purchases in Information Technology over the past several quarters reflect our view that the stock market has lost confidence that some of the largest, best capitalized and most well known tech names of our day will ever grow again.We believe these names can grow and may prove to be very attractive holdings. We continue to find compelling new investment ideas even after most major market indices have roughly doubled from their early 2009 lows.During the first quarter, we added four new names to the portfolio and liquidated five.Three of the four new securities represented opportunities to swap out of names that had worked well for the Fund over the past 12 months and into new positions whose value and future growth, we believe, has yet to be recognized by the market.In addition, some of the new names have above-market dividend yields, reflecting the dividend-paying bias we have had for quite some time. We remain constructive on equities, in general. Slack labor markets, constrained consumer credit conditions and a moribund housing market will probably prevent recent commodity inflation from pushing broader inflation indices higher for some time.This should allow Federal Reserve-influenced and capital market-driven interest rates to stay at or near historically low levels for the foreseeable future.All else being equal, we believe this means that more of the cash held on the sidelines will continue to move into equities.At some point, however, we would expect inflation gauges to move unambiguously higher, triggering a back-up in interest rates, and meaningful pressure on both bond prices and, perhaps, the U.S. dollar as well.Larger cap equities that have pricing power, and significant revenues and profits from operations outside of the U.S., may perform well when interest rates and inflation make their move upward.Until then, the principal market risks we are closely monitoring are the uncertainty over the Fed’s next move later this spring when its second quantitative easing program (QE2) comes to an end, the sovereign debt concerns from the periphery of Europe, the undermining of consumer spending and confidence by recent jumps in energy prices, and a likely deceleration in corporate profit growth resulting from upward cost pressures. In summary, we are cautiously optimistic about prospects for the equity markets, and are quite impressed with the earnings and cash flow growth potential of the collection of companies we own.The Fund currently has a larger cap, dividend paying bias.We believe this is where the best values are in the market after nearly two years of significant outperformance by small cap 3 names.In addition, larger cap, better capitalized, free cash flow-generating companies that pay meaningful dividends are likely, in our view, to hold up better whenever the next correction occurs.We would not be surprised to see increased volatility in coming months and quarters but with fundamentals favorable on balance, we believe the Fund is well positioned for various potential market outcomes. We thank you for your continued confidence in our management. Sincerely, John Osterweis Matt Berler This commentary contains the current opinions of the author as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. Mutual Fund investing involves risk.Principal loss is possible. The Fund may invest in medium and smaller sized companies, which involve additional risks such as limited liquidity and greater volatility. The Fund may invest in foreign securities which involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.This index does not incur expenses and is not available for investment. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Free cash flow represents the cash that a company is able to generate after laying out the money required to maintain and expand the company’s asset base.Free cash flow is important because it allows a company to pursue opportunities that enhance shareholder value. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. 4 The Osterweis Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE For the fiscal year ending March 31, 2011, The Osterweis Fund (the “Fund”) had a total return of 13.76%, underperforming the S&P 500 Index (the “Index”), which had a total return of 15.65% in the same period.The Fund’s equity holdings returned 17.36%, outperforming the Index, but lower returns on the Fund’s fixed income and cash holdings held back overall Fund returns. At the beginning of the period, the Fund held 80% in equity securities, 7% in fixed income securities and 13% in cash.We gradually increased equity exposure in the Fund during the fiscal year, ending the period with 90% in equity securities, 2% in fixed income securities and 8% in cash. The Fund’s top two contributing sectors to relative performance were Health Care and Materials.Successful stock selection drove outperformance of the Health Care sector, contributing 6.9% to relative performance.The Fund’s Health Care holdings returned 36.6%, while the Index’s returned only 5.1%.Health Care holdings included Valeant Pharmaceuticals Intl. Inc., the Fund’s top contributing security.Stock selection also drove outperformance of the Materials sector, contributing 0.7% to relative performance.The Fund’s Materials holdings returned 35.5%, while the Index’s returned 24.1%.The Utilities, Financials and Energy sectors each contributed 1.0%, 0.6% and 0.2%, respectively, to relative performance. The Fund’s two largest detracting sectors from relative performance were Consumer Discretionary and Consumer Staples.Stock selection drove underperformance of the Consumer Discretionary sector, detracting 2.8% from relative performance.The Fund’s Consumer Discretionary holdings returned -48.2% while the Index’s holdings returned 21.0%.Consumer Discretionary holdings included Apollo Group Inc. Cl-A, which was one of the Fund’s top five equity security detractors.Stock selection also drove underperformance in the Consumer Staples sector, detracting 2.1% from relative performance.The Fund’s Consumer Staples holdings returned -4.7%, while the Index’s holdings returned 10.6%.Consumer Staples holdings included Dean Foods Co. and Safeway Inc., also among the Fund’s top five equity security detractors.The Industrials sector also detracted just under 0.9% from relative performance.Finally, the Telecommunication Services and Information Technology sectors, together, detracted 0.5% from relative performance. The Fund’s top five equity security contributors to performance were Valeant Pharmaceuticals Intl. Inc. (post-merger with Biovail), Crown Holdings Inc., Valeant Pharmaceuticals Inc. (pre-merger with Biovail), Compuware Corp. and Williams Cos. Inc.The Fund’s top five equity 5 The Osterweis Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE detractors from performance were Dean Foods Co., Apollo Group Inc. Cl-A, Medtronic Inc., Safeway Inc. and Redecard SA. Current and future holdings are subject to risk. Past performance is not indicative of future results.The relative performance attribution figures noted in the 3rd and 4th paragraphs were calculated using a holdings-based attribution system and were based on the Fund’s equity holdings only, excluding preferred stocks, if any.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see page 9-10 of this report for complete holdings information. 6 The Osterweis Fund SECTOR ALLOCATION at March 31, 2011 (Unaudited) * Cash equivalents and other assets less liabilities. Note: Equities are classified by GICS Sector. Bonds are classified by Bond Type. The Global Industry Classification Standard (“GICS”) was developed by and is the exclusive property and a service mark of Morgan Stanley Capital International Inc. (“MSCI”) and Standard & Poor’s, a division of The McGraw-Hill Companies, Inc. (“S&P”) and is licensed for use by Osterweis Capital Management.Neither MSCI, S&P, nor any other party involved in making or compiling the GICS classifications makes any express or implied warranties or representations with respect to such standard or classification (or the results to be obtained by the use thereof), and all such parties hereby expressly disclaim all warranties of originality, accuracy, completeness, merchantability and fitness for a particular purpose with respect to any such standard or classification.Without limiting any of the foregoing, in no event shall MSCI, S&P, any of their affiliates or any third party involved in making or compiling the GICS or any GICS classifications have any liability for any direct, indirect, special, punitive, consequential or any other damages (including lost profits) even if notified of the possibility of such damages. 7 The Osterweis Fund HISTORICAL PERFORMANCE The Osterweis Fund Value of $10,000 vs. S&P 500 Index Average Annual Total Return Periods Ended March 31, 2011 Since inception 1 year 5 year 10 year (October 1, 1993) 13.76% 4.16% 6.15% 11.34% This chart illustrates the performance of a hypothetical $10,000 investment made on March 31, 2001 and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. As of March 31, 2011, the one-year, five-year and ten-year average annual total returns for the S&P 500 Index were 15.65%, 2.62% and 3.29%, respectively.The average annual total return since the Fund’s inception (10/1/93) for the S&P 500 Index was 8.26%. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.Returns include reinvested dividends. 8 The Osterweis Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 85.7% Aerospace & Defense: 3.5% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.7% Diageo Plc - ADR Chemicals: 1.3% Nalco Holding Company Commercial Banks: 1.3% First Republic Bank1 Commercial Services & Supplies: 5.1% Avery Dennison Corp. Republic Services, Inc. Computers & Peripherals: 2.1% Hewlett Packard Co. Containers & Packaging: 3.4% Crown Holdings, Inc.1 Diversified Financial Services: 2.6% Citigroup, Inc.1 Electronic Equipment, Instruments & Components: 1.8% Avnet, Inc.1 Food & Staples Retailing: 2.0% Safeway, Inc. Food Products: 4.9% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 2.4% Questar Corp. Health Care Equipment & Supplies: 6.3% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 2.2% HealthSouth Corp.1 Insurance: 4.0% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 4.6% Computer Sciences Corp. Redecard SA2 Life Sciences Tools & Services: 2.4% Agilent Technologies, Inc.1 Media: 1.9% Regal Entertainment Group Multiline Retail: 1.1% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 10.7% Apache Corp. Kinder Morgan, Inc.1 Occidental Petroleum Corp. Williams Companies, Inc. The accompanying notes are an integral part of these financial statements. 9 The Osterweis Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 85.7% (Continued) Pharmaceuticals: 9.2% Bayer AG - ADR $ Johnson & Johnson Valeant Pharmaceuticals International, Inc. Software: 8.9% CA, Inc. Compuware Corp.1 Microsoft Corp. Websense, Inc.1 Water Utilities: 2.3% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $1,019,098,701) PARTNERSHIPS & TRUSTS: 4.5% Oil, Gas & Consumable Fuels: 4.5% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $42,255,329) Principal Amount BONDS: 2.1% CORPORATE BONDS: 2.1% Health Care Providers & Services: 1.4% HealthSouth $ Corp. 10.750%, 06/15/2016 Multiline Retail: 0.7% Dollar General Corp. 10.625%, 07/15/2015 TOTAL CORPORATE BONDS (Cost $31,071,811) TOTAL BONDS (Cost $31,071,811) Shares SHORT-TERM INVESTMENTS: 7.8% Federated U.S. Treasury Cash Reserve, 0.000%3 TOTAL SHORT-TERM INVESTMENTS (Cost $115,662,450) TOTAL INVESTMENTS IN SECURITIES: 100.1% (Cost $1,208,088,291) Liabilities in Excess of Other Assets: (0.1)% ) TOTAL NET ASSETS: 100.0% $ ADR - American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Seven-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 10 The Osterweis Strategic Income Fund ANNUAL REPORT For the year ended March 31, 2011 April 12, 2011 Dear Shareholder, During the first quarter of 2011, The Osterweis Strategic Income Fund (the “Fund”) generated a total return of 2.40%, compared to 0.43% for the Barclays Capital U.S. Aggregate Bond Index (the “BC Agg”) and 0.34% for the Bank of America Merrill Lynch U.S. Corporate & Government Master Index (the “Merrill”).The Fund’s annualized total returns for the one year, five year, seven year and since inception (August 30, 2002) periods ending March 31, 2011, were 9.79%, 7.94%, 7.15% and 8.50%, respectively, compared in the same periods to 5.12%, 6.03%, 4.78% and 5.07% for the BC Agg and 5.38%, 5.81%, 4.50% and 5.01% for the Merrill. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.An investment should not be made solely on the basis of returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.The Fund’s total expense ratio was 1.07% as of March 31, 2010.The Fund’s SEC yield as of March 31, 2011 was 3.86%. The dramatic Japan, Middle East and North Africa headlines give the impression that events in these regions will trigger another global recession.There is speculation that a slowdown in Japan, the world’s third largest economy, will have global implications.In addition, there is an expectation that the turmoil in the Middle East and North Africa will lead to sustained disruptions in oil production and elevated gasoline prices, effectively creating a gas tax on businesses and consumers world-wide. We view the impact of these headlines on financial markets as temporary.In fact, in the last couple weeks of the quarter, the markets seemed to have resumed their upward trend.We still believe there are conflicting data that could point to either a retrenchment or a recovery of the economy.In all 11 likelihood, there may be a continuation of what we have seen for the past year, which is a subtle improvement of the economy as employment creeps up, along with consumer confidence, and companies reporting better than expected earnings on the back of cost cutting. We are wary of inflation, however, and the potential for higher interest rates.Higher interest rates, particularly in the absence of an economic recovery, could have a very detrimental impact on certain interest-sensitive sectors of the fixed income market such as Treasury bonds.Since Treasuries do not compensate us enough for the interest rate risk in the market, we continue to avoid them, as we have for quite some time.We, therefore, continue to focus on short to intermediate term, non-investment grade bonds, and have been selectively buying convertible bonds of companies we believe have solid outlooks. As always, we thank you for your continued confidence in our management. Sincerely, Carl Kaufman Simon Lee This commentary contains the current opinions of the authors as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. The Fund is non-diversified, meaning it may concentrate its assets in fewer holdings than a diversified fund. Therefore, the Fund’s share price may be more influenced by fluctuations in each holding’s value than a diversified fund.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities.The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Small- and mid-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund’s investment performance reflects reimbursement of expenses previously waived.Please refer to the prospectus for further details. The Barclays Capital U.S. Aggregate Bond Index and the Bank of America Merrill Lynch U.S. Corporate & Government Master Index are unmanaged indices which are regarded as standards for measuring the U.S. investment grade bond market in general, and are provided for comparison purposes.These indices do not incur expenses and are not available for investment. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. 12 The Osterweis Strategic Income Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE For the fiscal year ended March 31, 2011, The Osterweis Strategic Income Fund (the “Fund”) had a total return of 9.79%, outperforming the Barclays Capital U.S. Aggregate Bond Index (the “BC Agg”) and the Bank of America Merrill Lynch U.S. Corporate & Government Master Index (the “Merrill”), which had total returns of 5.12% and 5.38%, respectively, in the same period.The remainder of this discussion will compare the Fund against the Merrill, as constituent data is not available for the BC Agg. The Fund’s outperformance was primarily attributable to its investments in higher yielding securities.Over the fiscal year period, the Fund’s average current yield was 6.7%, while the Merrill’s was 3.8%.In addition, the Fund’s average yield to maturity was 6.4%, while the Merrill’s was 2.6%. The Fund’s lower average quality also contributed to relative performance, as returns on lower quality bonds generally outperformed investment grade bonds. However, the shorter effective duration of the Fund detracted from relative performance, as yields on shorter-term bonds (less than two years) fell less than yields on longer-term bonds (particularly four to ten years).Since bond prices generally rise as yields fall, this means that the prices of shorter term bonds rose less than those of longer term bonds, resulting in a drag on the Fund’s relative performance.Over the fiscal year period, the Fund’s average effective duration was 2.2 years compared to 5.1 years for the Merrill. The Fund’s top five contributors to performance during the period were Icahn Enterprises LP 144A 4.0% 8/15/13, Linn Energy LLC 11.75% 5/15/17, Teleflex Inc. 3.875% 8/1/17, Sandisk Corp. 1.0% 5/15/13 and Geoeye Inc. 9.625% 10/1/15.The Fund’s five greatest detractors from performance were Geokinetics Holdings Inc. 144A 9.75% 12/15/14, Dryships Inc. 5.0% 12/1/14, Central Eur Distr Corp. 3.0% 3/15/13, CEDC Fin Corp Intl. Inc. 144A 9.125% 12/1/16 and Expedia Inc. 8.5% 7/1/16. Current and future holdings are subject to risk. Past performance is not indicative of future results.The relative performance attribution results noted in the 2nd and 3rd paragraphs were based on a holdings-based attribution system and were based on the Fund’s fixed income holdings and cash.Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see page 16-21 of this report for complete holdings information. Effective Duration:The duration calculated using the approximate duration formula for a bond with an embedded option, reflecting the expected change in the cash flow caused by the option.It measures the responsiveness of a bond’s price - taking into account that expected cash flows will change as interest rates change due to the embedded option.Effective duration is calculated only on fixed income holdings and cash. 13 The Osterweis Strategic Income Fund SECTOR ALLOCATION at March 31, 2011 (Unaudited) * Cash equivalents and other assets less liabilities. 14 The Osterweis Strategic Income Fund HISTORICAL PERFORMANCE The Osterweis Strategic Income Fund Value of $10,000 vs. Barclays Capital U.S. Aggregate Bond Index Average Annual Total Return Periods Ended March 31, 2011 Since inception 1 year 3 year 5 year (August 30, 2002) 9.79% 9.75% 7.94% 8.50% This chart illustrates the performance of a hypothetical $10,000 investment made on 8/30/02 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. As of March 31, 2011, the one-year, three-year and five-year average annual total returns for the Barclays Capital U.S. Aggregate Bond Index were 5.12%, 5.30% and 6.03%, respectively.The average annual total return since the Fund’s inception for the Barclays Capital U.S. Aggregate Bond Index was 5.07%. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index which is widely regarded as the standard for measuring U.S. investment grade bond market performance.This index does not incur expenses and is not available for investment.The index includes reinvestment of dividends and/or interest income. 15 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value BONDS: 91.8% CORPORATE BONDS: 73.6% Aerospace & Defense: 2.9% Gencorp, Inc. 9.500%, $ 08/15/2013 $ GeoEye, Inc. 9.625%, 10/01/2015 8.625%, 10/01/2016 Auto Components: 1.3% Stoneridge, Inc. 9.500%, 10/15/20171 UCI International, Inc., 8.625%, 02/15/20191 Chemicals: 2.0% Nova Chemicals Corp., 3.568%, 11/15/20132 Rockwood Specialties Group Inc 7.500%, 11/15/2014 Commercial Banks: 5.1% CIT Group, Inc. 7.000%, 05/01/2013 7.000%, 05/01/2014 7.000%, 05/01/2015 Commercial Services & Supplies: 2.2% American Reprographics Co., 10.500%, 12/15/20161 Deluxe Corp. 7.375%, 06/01/2015 Construction & Engineering: 0.8% H & E Equipment Services, Inc. 8.375%, 07/15/2016 United Rentals North America, Inc., 10.875%, 06/15/2016 Consumer Finance: 1.0% SLM Corp. 0.533%, 10/25/20112 5.400%, 10/25/2011 Containers & Packaging: 2.7% Owens-Brockway Glass Container, Inc., 6.750%, 12/01/2014 Packaging Dynamics Corp. 8.750%, 02/01/20161 Diversified Consumer Services: 0.8% Stewart Enterprises, Inc. 6.250%, 02/15/2013 The accompanying notes are an integral part of these financial statements. 16 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CORPORATE BONDS: 73.6% (Continued) Diversified Telecommunication Services: 2.5% West Corp. 11.000%, $ 10/15/2016 $ Electrical Equipment: 0.8% Coleman Cable, Inc., 9.000%, 02/15/2018 Food & Staples Retailing: 1.9% Albertsons, Inc. 7.250%, 05/01/2013 Susser Holdings, LLC, 8.500%, 05/15/2016 Food Products: 0.3% Pilgrim’s Pride Corp., 7.875%, 12/15/20181 Health Care Equipment & Supplies: 1.5% Alere, Inc. 7.875%, 02/01/2016 9.000%, 05/15/2016 Health Care Providers & Services: 2.9% HCA, Inc. 9.125%, 11/15/2014 HealthSouth Corp., 10.750%, 06/15/2016 IASIS Capital Corp., 8.750%, 06/15/2014 Hotels, Restaurants & Leisure: 7.4% Boyd Gaming Corp., 6.750%, 04/15/2014 Carrols Corp. 9.000%, 01/15/2013 CKE Restaurants, Inc., 11.375%, 07/15/2018 CNL Lifestyle Properties, Inc. 7.250%, 04/15/20191 Mandalay Resort Group, 6.375%, 12/15/2011 MGM Resorts International 6.750%, 09/01/2012 O’Charleys, Inc. 9.000%, 11/01/2013 Royal Caribbean Cruises Ltd. 11.875%, 07/15/2015 Vail Resorts, Inc. 6.750%, 02/15/2014 Independent Power Producers & Energy Traders: 0.9% NRG Energy, Inc. 7.375%, 02/01/2016 Industrial Conglomerates: 0.4% Icahn Enterprises, L.P., 7.750%, 01/15/2016 Otter Tail Corp. 9.000%, 12/15/2016 The accompanying notes are an integral part of these financial statements. 17 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CORPORATE BONDS: 73.6% (Continued) Internet & Catalog Retail: 1.1% Expedia, Inc. 8.500%, $ 07/01/2016 $ IT Services: 1.0% Lender Processing Services, Inc. 8.125%, 07/01/2016 Unisys Corp. 12.750%, 10/15/20141 14.250%, 09/15/20151 Leisure Equipment & Products: 1.4% Smith & Wesson Holding Corp. 9.500%, 01/14/20161 Machinery: 1.4% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 7.6% Interpublic Group, Inc. 10.000%, 07/15/2017 LIN Television Corp., 6.500%, 05/15/2013 Lions Gate Entertainment Corp., 10.250%, 11/01/20161 MDC Partners, Inc. 11.000%, 11/01/2016 11.000%, 11/01/20161 Rainbow National Services LLC 8.750%, 09/01/20121 Regal Entertainment Group, 9.125%, 08/15/2018 Scholastic Corp. 5.000%, 04/15/2013 Multiline Retail: 3.1% Dollar General Corp., 10.625%, 07/15/2015 11.875%, 07/15/2017 Saks, Inc. 9.875%, 10/01/2011 Oil, Gas & Consumable Fuels: 5.2% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Genesis Energy L.P., 7.875%, 12/15/20181 Linn Energy, LLC 11.750%, 05/15/2017 Raam Global Energy Co. 12.500%, 10/01/20151 The accompanying notes are an integral part of these financial statements. 18 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CORPORATE BONDS: 73.6% (Continued) Oil, Gas & Consumable Fuels: 5.2% (Continued) Stone Energy Corp., 6.750%, $ 12/15/2014 $ 8.625%, 02/01/2017 Targa Resource Partners L.P. 11.250%, 07/15/2017 Paper & Forest Products: 0.3% Neenah Paper, Inc., 7.375%, 11/15/2014 Real Estate Management & Development: 0.0% Kennedy-Wilson Holdings, Inc. 8.750%, 04/01/20191 Road & Rail: 4.9% Hertz Corp. 7.625%, 06/01/2012 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co. 13.000%, 12/15/2013 Swift Services Holdings, Inc. 10.000%, 11/15/20181 Specialty Retail: 7.9% Brown Shoe Company, Inc. 8.750%, 05/01/2012 Collective Brands, Inc. 8.250%, 08/01/2013 RSC Holdings, Inc., 9.500%, 12/01/2014 10.000%, 07/15/20171 Sonic Automotive, Inc., 9.000%, 03/15/2018 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Tobacco: 1.6% Alliance One International, Inc., 10.000%, 07/15/2016 Trading Companies & Distributors: 0.3% Wesco Distribution, Inc., 7.500%, 10/15/2017 Wireless Telecommunication Services: 0.4% NII Capital Corp. 10.000%, 08/15/2016 TOTAL CORPORATE BONDS (Cost $1,255,502,049) The accompanying notes are an integral part of these financial statements. 19 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CONVERTIBLE BONDS: 18.2% Aerospace & Defense: 0.3% Gencorp, Inc. 4.063%, $ 12/31/2039 $ Beverages: 1.7% Central European Distribution Corp., 3.000%, 03/15/2013 Capital Markets: 0.6% Knight Capital Group, Inc. 3.500%, 03/15/2015 Communications Equipment: 0.2% Comtech Telecommunications Corp., 3.000%, 05/01/2029 Computers & Peripherals: 1.0% Sandisk Corp. 1.000%, 05/15/2013 Diversified Consumer Services: 0.6% Stewart Enterprises, Inc. 3.125%, 07/15/2014 Electronic Equipment, Instruments & Components: 1.2% L-1 Identity Solutions, Inc. 3.750%, 05/15/2027 Energy Equipment & Services: 0.9% Willbros Group, Inc., 6.500%, 12/15/20121 Food & Staples Retailing: 2.4% Spartan Stores, Inc., 3.375%, 05/15/2027 SUPERVALU, Inc. Zero Coupon, 11/02/2031 Health Care Equipment & Supplies: 1.8% Alere, Inc. 3.000%, 05/15/2016 Hologic, Inc. 2.000%, 12/15/2037 Integra LifeSciences Holdings Corp. 2.375%, 06/01/20121 Teleflex, Inc. 3.875%, 08/01/2017 Industrial Conglomerates: 1.7% Icahn Enterprises, L.P., 4.000%, 08/15/20131,2 IT Services: 0.5% Euronet Worldwide, Inc. 3.500%, 10/15/2025 Marine: 0.2% DryShips Inc. 5.000%, 12/01/2014 Media: 0.3% Lions Gate Entertainment Corp., 2.938%, 10/15/2024 Oil, Gas & Consumable Fuels: 1.5% Bill Barrett Corp. 5.000%, 03/15/2028 The accompanying notes are an integral part of these financial statements. 20 The Osterweis Strategic Income Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CONVERTIBLE BONDS: 18.2% (Continued) Oil, Gas & Consumable Fuels: 1.5% (Continued) Green Plains Renewable Energy, Inc. 5.750%, $ 11/01/20151 $ Penn Virginia Corp., 4.500%, 11/15/2012 Professional Services: 0.4% School Specialty, Inc., 3.750%, 11/30/2026 Software: 0.7% Cadence Design System, Inc. 2.625%, 06/01/20151 Mentor Graphics Corp., 6.250%, 03/01/2026 Specialty Retail: 0.6% Charming Shoppes, Inc. 1.125%, 05/01/2014 Wireless Telecommunication Services: 1.6% NII Holdings, Inc. 3.125%, 06/15/2012 TOTAL CONVERTIBLE BONDS (Cost $294,906,206) TOTAL BONDS (Cost $1,550,408,255) Shares CONVERTIBLE PREFERRED STOCKS: 0.4% Oil, Gas & Consumable Fuels: 0.4% Apache Corp. TOTAL CONVERTIBLE PREFERRED STOCKS (Cost $4,592,500) SHORT-TERM INVESTMENTS: 7.5% Federated U.S. Treasury Cash Reserve, 0.000%3 TOTAL SHORT-TERM INVESTMENTS (Cost $131,756,080) TOTAL INVESTMENTS IN SECURITIES: 99.7% (Cost $1,686,756,835) Other Assets in Excess of Liabilities: 0.3% TOTAL NET ASSETS: 100.0% $ 1 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2011, the value of these securities amounted to $276,796,407 or 15.9% of net assets. 2 Variable rate security; rate shown is the rate in effect on March 31, 2011. 3 Seven-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 21 The Osterweis Strategic Investment Fund ANNUAL REPORT For the year ended March 31, 2011 April 21, 2011 Dear Shareholder, During the first quarter of 2011, The Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 5.53%, compared to 3.71% for the blended benchmark of 60% S&P 500 Index / 40% Barclays Capital U.S. Aggregate Bond Index (the “benchmark”).The Fund’s total return since inception (August 31, 2010) through March 31, 2011, was 17.90% compared to 15.70% for the benchmark. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050.An investment should not be made solely on the basis of returns.The Fund imposes a 2.00% redemption fee on shares held for less than 30 days.Performance periods shown above are greater than 30 days and do not reflect the redemption fee.If the investment period were shorter than 30 days, performance would be lowered by the amount of the redemption fee.Short-term performance, in particular, is not a good indication of the fund’s future performance, and an investment should not be made based solely on the returns.The Fund’s Gross Expense Ratio is 2.04% and the *Net Expense Ratio is 1.50%. Two quarters do not a fund make, but we could not be more pleased with the solid performance of our new Strategic Investment Fund.The Fund has delivered attractive absolute and relative returns in its first two quarters since inception and posted strong returns in a rising stock market even while maintaining a much more conservative asset allocation.The Fund beat its blended benchmark by almost 2% in the quarter and by just over 2% since inception. In the first quarter of 2011, both the equity and the bond portfolios posted strong absolute returns.We lifted the equity allocation from nearly 63% at the beginning of the quarter to just over 66% at the end of the quarter, reflecting our constructive outlook for equities.This move reflects both our view that currently equities have a somewhat more favorable outlook than bonds, as well 22 as the attractive individual equity investment opportunities our team continues to find.At the macro level, we believe that the stock market as a whole may be able to generate high single digit to low double digit earnings and cash flow growth even if economic growth remains tepid by historical standards.We think equity valuations are reasonable and that as long as interest rates and inflation remain within expectations, stocks may work their way higher.Even after interest rates begin to rise, we believe equities could hold their own, whereas bonds may struggle. While we are constructive on, and are currently overweight, equities relative to our blended benchmark, we remain disciplined about the risks we are taking.We have a bias toward larger cap, well capitalized, dividend paying equities trading at discounts to their smaller cap peers, and a limited appetite for highly cyclical, operationally leveraged companies.We plan to continue rotating the equity portfolio out of names and sectors where value has become recognized by the market, and into areas where we see more limited downside and materially unrecognized upside potential.In this way, we seek to control risk not only by managing the overall allocation between equities and fixed income, but also by varying the constituents within the equity and fixed income portfolios. On the fixed income side of the Fund, we seek to control risk by shifting our holdings towards what we believe are currently the most promising types of bonds and away from areas we regard as risky.Currently, we have positioned the portfolio in shorter-term non-investment grade corporate bonds that we believe may be able to withstand a selloff in the bond market when interest rates eventually rise, and away from longer-dated, investment grade bonds whose low yields do not compensate us for the interest rate risk they carry.The average effective duration of our bond holdings is 2.5 years.At this point in the credit and interest rate cycles, we would much rather take on credit risk than interest rate risk, not just because we think interest rates will likely rise in coming quarters and years, but because credit metrics for corporate America have improved and should continue to do so. We thank you for your confidence in our management. Sincerely, John Osterweis Matt Berler Carl Kaufman 23 * Osterweis Capital Management, LLC has contractually agreed to reduce its fees and/or pay Fund expenses (excluding Acquired Fund Fees and Expenses, interest, taxes and extraordinary expenses) in order to limit Total Annual Fund Operating Expenses After Fee Waiver and/or Expense Reduction for the Fund to 1.50% of the Fund’s average net assets (the “Expense Cap”). The Expense Cap will remain in effect until at least August 31, 2011. This commentary contains the current opinions of the authors as of the date above, which are subject to change at any time.This commentary has been distributed for informational purposes only and is not a recommendation or offer of any particular security, strategy or investment product.Information contained herein has been obtained from sources believed to be reliable, but is not guaranteed. The Osterweis Strategic Investment Fund may invest in small- and mid-capitalization companies which tend to have limited liquidity and greater price volatility than large-capitalization companies. The Fund may invest in foreign securities which will involve greater volatility and political, economic and currency risks and differences in accounting methods.The Fund may invest in Master Limited Partnerships which involve risk related to energy prices and demand.The Fund may invest in debt securities that are un-rated or rated below investment grade.Such lower-rated securities may present an increased possibility of default, price volatility or illiquidity compared to higher-rated securities. Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities. Investment performance reflects periods during which fee waivers were in effect.In the absence of such waivers, total return would have been reduced. The 60/40 blend is composed of 60% Standard & Poor’s 500 Index (S&P 500) and 40% Barclays Capital U.S. Aggregate Bond Index (BC Agg) and assumes monthly rebalancing.The S&P 500 is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The BC Aggis an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.These indices do not incur expenses and are not available for investment.These indices include reinvestment of income. Duration is a commonly used measure of the potential volatility of the price of a debt security, or the aggregate market value of a portfolio of debt securities, prior to maturity.Securities with a longer duration generally have more volatile prices than securities of comparable quality with a shorter duration. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the investment company including investment objectives, risks, charges and expenses. The Osterweis Funds are distributed by Quasar Distributors, LLC. 24 The Osterweis Strategic Investment Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE Since inception (August 31, 2010) through March 31, 2011, The Osterweis Strategic Investment Fund (the “Fund”) generated a total return of 17.90%, outperforming its benchmark (60% S&P 500 Index / 40% Barclays Capital U.S. Aggregate Bond Index), which generated a total return of 15.70% in the same period.The Fund’s fixed income holdings posted a double-digit return, outperforming the Barclays Capital U.S. Aggregate Bond Index by about 16%.Performance for the Fund’s equities was very strong and also in the double digits, though it lagged the S&P 500 Index by approximately 5%.The equity allocation for the Fund shifted from a target of 50% at inception to 65% as of March 31, 2011.Fixed income and cash accounted for the remaining portfolio allocation. Within equities, the Fund’s two largest detracting sectors from relative performance were Industrials and Consumer Discretionary.Stock selection drove underperformance in the Industrials sector, detracting substantially from the Fund’s relative returns.Although the Fund lagged the S&P 500 Index in this sector, performance was positive on an absolute basis.Stock selection was also the source of underperformance in the Consumer Discretionary sector, where the Fund’s return was negative while the S&P 500’s was 26.7%.Almost all of our poor performance in this sector can be attributed to education programs provider Apollo Group Inc-Cl A.We eliminated this position in November of 2010. The Fund’s top two contributing sectors to relative equity performance were Health Care and Utilities.In Health Care, our stock selection generated significant value for the Fund, where our holdings in this sector appreciated considerably more than the S&P 500’s.The top contributors in Health Care were Valeant Pharmaceuticals Intl. Inc., Agilent Technologies Inc., and HealthSouth Corp.Health Care was the Fund’s top performing sector, though relative results were somewhat muted by our overweight as the index return in this sector trailed the overall index.Stock selection also accounted for the majority of the outperformance in Utilities, where our return was solid both absolutely and relatively. Within fixed income, the Fund’s investments in bonds with lower quality ratings contributed to relative performance as non-investment grade securities generally outperformed investment grade.In addition, the high yield new issue market was very active during this period and was another contributing factor to performance.The Fund also benefited from the absence of exposure to Treasuries, especially longer term issues, as the Treasury yield curve moved up during this period, particularly on the long end.The Fund’s investments in higher yielding securities also added relative value. 25 The Osterweis Strategic Investment Fund MANAGER’S DISCUSSION OF FUND PERFORMANCE The Fund’s top five equity security contributors to performance were Valeant Pharmaceuticals Intl. Inc., Compuware Corp., Agilent Technologies Inc., Williams Cos. Inc. and HealthSouth Corp.The Fund’s top five equity security detractors from performance were Dean Foods Co., Apollo Group Inc. Cl-A, Redecard SA, Citigroup Inc. and Microsoft Corp. The Fund’s top five fixed income contributors to performance were Alere Inc. 3.0% 5/15/16, Newpark Resources Inc. 4.0% 10/1/17, Volcano Corp. 2.875% 9/1/15, Geoeye Inc. 8.625% 10/1/16 and Kansas City Southern Mex 12.5% 4/1/16.The Fund’s bottom five securities included two detractors – Alliance One Intl. Inc. 10.0% 7/15/16 and West Corp. 11.0% 10/15/16 – and three positive contributors – Kennedy-Wilson 144A 8.75% 4/1/19, Smith & Wesson Holding Corp. 4.0% 12/15/26 and Boyd Gaming Corp. 6.75% 4/15/14. Current and future holdings are subject to risk. Past performance is not indicative of future results.The relative performance attribution discussion noted in the 2nd and 3rd paragraphs were calculated using a holdings-based attribution system and were based on the Fund’s equity holdings only. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security.Please see page 29-32 of this report for complete holdings information. 26 The Osterweis Strategic Investment Fund SECTOR ALLOCATION at March 31, 2011 (Unaudited) * Cash equivalents and other assets less liabilities. Note: Equities are classified by GICS Sector. Bonds are classified by Bond Type.(Please see note on page 7 regarding GICS Sectors.) 27 The Osterweis Strategic Investment Fund HISTORICAL PERFORMANCE The Osterweis Strategic Investment Fund Value of $10,000 vs. 60% S&P 500 Index/40% Barclays Capital U.S. Aggregate Bond Index Cumulative Total Return Period Ended March 31, 2011 Since inception (August 31, 2010) 17.90% This chart illustrates the performance of a hypothetical $10,000 investment made on 8/31/10 (the Fund’s inception) and is not intended to imply any future performance.The returns shown do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares.The chart assumes reinvestment of capital gains and dividends, but does not reflect redemption fees of 2.00% on shares held less than 30 days. The cumulative total return since the Fund’s inception for the 60% S&P 500/40% Barclays Capital U.S. Aggregate Bond Index was 15.70%. The performance data quoted above represents past performance.Past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling (866) 236-0050. The S&P 500 Index is an unmanaged index which is widely regarded as the standard for measuring large-cap U.S. stock market performance.The Barclays Capital U.S. Aggregate Bond Index is an unmanaged index which is widely regarded as a standard for measuring U.S. investment grade bond market performance.These indices do not incur expenses and are not available for investment.These indices include the reinvestment of dividends and/or interest income. 28 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 62.8% Aerospace & Defense: 3.0% DigitalGlobe, Inc.1 $ Spirit AeroSystems Holdings, Inc.1 Beverages: 1.4% Diageo Plc - ADR Chemicals: 1.0% Nalco Holding Company Commercial Banks: 1.0% First Republic Bank1 Commercial Services & Supplies: 3.1% Avery Dennison Corp. Republic Services, Inc. Computers & Peripherals: 1.4% Hewlett Packard Co. Containers & Packaging: 2.1% Crown Holdings, Inc.1 Diversified Financial Services: 1.8% Citigroup, Inc.1 Electronic Equipment, Instruments & Components: 1.2% Avnet, Inc.1 Food & Staples Retailing: 1.4% Safeway, Inc. Food Products: 4.5% Cosan Limited Kraft Foods, Inc. Unilever NV - ADR Gas Utilities: 1.6% Questar Corp. Health Care Equipment & Supplies: 4.8% Gen-Probe Inc.1 Medtronic, Inc. Teleflex, Inc. Health Care Providers & Services: 1.9% HealthSouth Corp.1 Insurance: 2.9% Symetra Financial Corp. Transatlantic Holdings, Inc. IT Services: 3.6% Computer Sciences Corp. Redecard SA2 Life Sciences Tools & Services: 2.0% Agilent Technologies, Inc.1 Media: 1.3% Regal Entertainment Group Multiline Retail: 0.9% Marks & Spencer Group Plc - ADR Oil, Gas & Consumable Fuels: 7.1% Apache Corp. Kinder Morgan, Inc.1 Occidental Petroleum Corp. Williams Companies, Inc. Pharmaceuticals: 6.4% Bayer AG - ADR Johnson & Johnson Valeant Pharmaceuticals International, Inc. The accompanying notes are an integral part of these financial statements. 29 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Shares Value COMMON STOCKS: 62.8% (Continued) Software: 6.7% CA, Inc. $ Compuware Corp.1 Microsoft Corp. Websense, Inc.1 Water Utilities: 1.7% American Water Works Co., Inc. TOTAL COMMON STOCKS (Cost $17,406,508) PARTNERSHIPS & TRUSTS: 3.3% Oil, Gas & Consumable Fuels: 3.3% Enterprise Products Partners L.P. Magellan Midstream Partners L.P. TOTAL PARTNERSHIPS & TRUSTS (Cost $899,990) Principal Amount BONDS: 30.1% CORPORATE BONDS: 25.6% Aerospace & Defense: 0.9% GeoEye, Inc. 8.625%, $ 10/01/2016 Containers & Packaging: 1.8% Owens-Brockway Glass Container, Inc., 6.750%, 12/01/2014 Packaging Dynamics Corp., 8.750%, 02/01/20163 Diversified Consumer Services: 0.7% Stewart Enterprises, Inc., 6.250%, 02/15/2013 Diversified Telecommunication Services: 1.1% West Corp. 11.000%, 10/15/2016 Food & Staples Retailing: 1.2% Albertsons, Inc. 7.250%, 05/01/2013 Health Care Equipment & Supplies: 1.0% Alere, Inc. 7.875%, 02/01/2016 Hotels, Restaurants & Leisure: 2.0% Boyd Gaming Corp. 6.750%, 04/15/2014 Carrols Corp. 9.000%, 01/15/2013 Leisure Equipment & Products: 0.7% Smith & Wesson Holding Corp. 9.500%, 01/14/20163 Machinery: 1.0% Manitowoc, Inc. 7.125%, 11/01/2013 Media: 1.5% Lions Gate Entertainment Corp., 10.250%, 11/01/20163 Scholastic Corp. 5.000%, 04/15/2013 The accompanying notes are an integral part of these financial statements. 30 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CORPORATE BONDS: 25.6% (Continued) Multiline Retail: 0.7% Dollar General Corp. 10.625%, $ 07/15/2015 $ Oil, Gas & Consumable Fuels: 4.6% Arch Western Finance LLC 6.750%, 07/01/2013 Bill Barrett Corp. 9.875%, 07/15/2016 Denbury Resources, Inc., 7.500%, 04/01/2013 Raam Global Energy Co. 12.500%, 10/01/20153 Stone Energy Corp. 8.625%, 02/01/2017 Real Estate Management & Development: 1.6% Kennedy-Wilson Holdings, Inc. 8.750%, 04/01/20193 Road & Rail: 2.6% Hertz Corp. 8.875%, 01/01/2014 Kansas City Southern De Mexico 12.500%, 04/01/2016 Kansas City Southern Railway Co., 13.000%, 12/15/2013 Specialty Retail: 3.4% Brown Shoe Company, Inc. 8.750%, 05/01/2012 Collective Brands, Inc. 8.250%, 08/01/2013 The Pep Boys-Manny, Moe & Jack 7.500%, 12/15/2014 Tobacco: 0.8% Alliance One International, Inc. 10.000%, 07/15/2016 TOTAL CORPORATE BONDS (Cost $7,763,463) CONVERTIBLE BONDS: 4.5% Beverages: 0.9% Central European Distribution Corp. 3.000%, 03/15/2013 Energy Equipment & Services: 0.9% Willbros Group, Inc. 6.500%, 12/15/20123 Health Care Equipment & Supplies: 0.9% Alere, Inc. 3.000%, 05/15/2016 Industrial Conglomerates: 0.7% Icahn Enterprises, L.P., 4.000%, 08/15/20133,4 The accompanying notes are an integral part of these financial statements. 31 The Osterweis Strategic Investment Fund SCHEDULE OF INVESTMENTS at March 31, 2011 Principal Amount Value CONVERTIBLE BONDS: 4.5% (Continued) Oil, Gas & Consumable Fuels: 1.1% Penn Virginia Corp. 4.500%, $ 11/15/2012 $ TOTAL CONVERTIBLE BONDS (Cost $1,300,046) TOTAL BONDS (Cost $9,063,509) Shares SHORT-TERM INVESTMENTS: 4.6% Federated U.S. Treasury Cash Reserve, 0.000%5 TOTAL SHORT-TERM INVESTMENTS (Cost $1,418,329) TOTAL INVESTMENTS IN SECURITIES: 100.8% (Cost $28,788,336) Liabilities in Excess of Other Assets: (0.8)% ) TOTAL NET ASSETS: 100.0% $ ADR -American Depository Receipt 1 Non-income producing security. 2 Foreign issued security. 3 Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified, institutional buyers.At March 31, 2011, the value of these securities amounted to $1,963,423 or 6.4% of net assets. 4 Variable rate security; rate shown is the rate in effect on March 31, 2011. 5 Seven-day yield as of March 31, 2011. The accompanying notes are an integral part of these financial statements. 32 The Osterweis Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2011 The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund ASSETS Investments in securities, at value (cost $1,208,088,291, $1,686,756,835 and $28,788,336, respectively) (Note 2) $ $ $ Cash — — Receivables: Investment securities sold — Fund shares sold Dividends and interest Prepaid expenses Total assets LIABILITIES Payables: Investment securities purchased Fund shares redeemed — Investment advisory fees Administration fees Custody fees Fund accounting fees Transfer agent fees Chief Compliance Officer fees Other accrued expenses Total liabilities NET ASSETS $ $ $ COMPUTATION OF NET ASSET VALUE Net assets $ $ $ Shares issued and outstanding (unlimited number of shares authorized without par value) Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital Undistributed net investment income Accumulated net realized gain on investments Net unrealized appreciation on receivables denominated in foreign currencies — — Net unrealized appreciation on investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 33 The Osterweis Funds STATEMENTS OF OPERATIONS For the Year/Period Ended March 31, 2011 The Osterweis The Osterweis The Osterweis Strategic Strategic Fund Income Fund Investment Fund* INVESTMENT INCOME Dividends (net of $685,160, $0, and $3,396, respectively, in foreign withholding taxes) $ $ $ Interest Total investment income EXPENSES (Note 3) Investment advisory fees Administration fees Transfer agent fees Fund accounting fees Custody fees Registration fees Reports to shareholders Audit fees Trustee fees Miscellaneous expense Chief Compliance Officer fees Legal fees Insurance expense Total expenses Fees waived and expenses reimbursed — — ) Net expenses Net investment income REALIZED AND UNREALIZED GAIN ON INVESTMENTS AND FOREIGN CURRENCY Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net realized and unrealized gain on investments and foreign currency Net increase in net assets resulting from operations $ $ $ * Commenced operations on August 31, 2010.The information presented is for the period from August 31, 2010 to March 31, 2011. The accompanying notes are an integral part of these financial statements. 34 The Osterweis Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments and foreign currency Change in net unrealized appreciation on investments and foreign currency Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income $ $ (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $27,683 and $21,812, respectively. The accompanying notes are an integral part of these financial statements. 35 The Osterweis Strategic Income Fund STATEMENTS OF CHANGES IN NET ASSETS Year Ended Year Ended March 31, 2011 March 31, 2010 INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) From net realized gain ) ) Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Undistributed net investment income/ (Accumulated net investment loss) $ $ ) (a) Summary of capital share transactions is as follows: Year Ended Year Ended March 31, 2011 March 31, 2010 Shares Value Shares Value Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed (b) Net increase $ $ (b) Net of redemption fees of $44,626 and $27,872, respectively. The accompanying notes are an integral part of these financial statements. 36 The Osterweis Strategic Investment Fund STATEMENTS OF CHANGES IN NET ASSETS Period Ended March 31, 2011* INCREASE (DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ Net realized gain on investments Change in net unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) From net realized gain ) Total distributions to shareholders ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a)(b) Total increase in net assets NET ASSETS Beginning of period — End of period $ Undistributed net investment income $ (a) Summary of capital share transactions is as follows: Period Ended March 31, 2011* Shares Value Shares sold $ Shares issued in reinvestment of distributions Shares redeemed (b) ) ) Net increase $ * Fund commenced operations on August 31, 2010.Information presented is for the period from August 31, 2010 to March 31, 2011. (b) Net of redemption fees of $217. The accompanying notes are an integral part of these financial statements. 37 The Osterweis Fund FINANCIAL HIGHLIGHTS For a capital share outstanding throughout each year Year Ended March 31, Net asset value, beginning of year $ INCOME FROM INVESTMENT OPERATIONS: Net investment income^ Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) LESS DISTRIBUTIONS: From net investment income ) From net realized gain — — ) ) ) Total distributions ) Paid-in capital from redemption fees (Note 2) * Net asset value, end of year $ Total return % % )% )% % RATIO/SUPPLEMENTAL DATA: Net assets, end of year (millions) $ RATIO OF EXPENSES TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % RATIO OF NET INVESTMENT INCOME TO AVERAGE NET ASSETS: Before fees waived and expenses absorbed % After fees waived and expenses absorbed % Portfolio turnover rate 39
